          Case 2:18-cv-00507-JCC Document 42 Filed 12/18/19 Page 1 of 1




                     UNITED STATES COURT OF APPEALS                    FILED
                            FOR THE NINTH CIRCUIT                       DEC 18 2019
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
HEIDI ANGLIN; ERNEST ANGLIN,                    No.   18-35906
husband and wife separately and the marital
community composed thereof,                     D.C. No. 2:18-cv-00507-JCC
                                                Western District of Washington,
                 Plaintiffs-Appellants,         Seattle

 v.                                             ORDER

MERCHANTS CREDIT CORPORATION,
a Washington state corporation; JASON
WOEHLER, on belief, a single man,

                 Defendants-Appellees.

Before: GOULD and NGUYEN, Circuit Judges, and PRESNELL,* District Judge.

      The panel has voted to deny the petition for panel rehearing as untimely.

Judge Gould and Judge Nguyen have voted to deny the petition for rehearing en

banc as untimely, and Judge Presnell has so recommended. The petition for panel

rehearing and the petition for rehearing en banc are denied.




      *
            The Honorable Gregory A. Presnell, United States District Judge for
the Middle District of Florida, sitting by designation.
